     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     NOA E. OREN #297100
2    Assistant Federal Defender
     801 I Street, 3rd Floor
3    Sacramento, CA 95814
     Telephone: (916) 498-5700
4
     Attorneys for Defendant
5    SYLVIA SIMONSEN
6
                                      UNITED STATES DISTRICT COURT
7
                                    EASTERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES OF AMERICA,                     )    No. 2:20-CR-0051-KJM
                                                   )
10                    Plaintiff,                   )    STIPULATION AND [PROPOSED] ORDER
                                                   )    TO MODIFY SPECIAL CONDITION OF
11            v.                                   )    RELEASE
                                                   )
12   SYLVIA SIMONSEN,                              )    Judge: Hon. Allison Claire
                                                   )
13                   Defendant.                    )
                                                   )
14                                                 )
15      IT IS HEREBY STIPULATED AND AGREED between plaintiff, United States of America,
16   and defendant SYLVIA SIMONSEN, through their respective attorneys that the release
17   conditions imposed on Ms. Simonsen on December 9, 2019 (Docket 25), will be modified to
18   remove Condition 12 and Condition 13 on March 11, 2020.
19
        12.          You must participate in the following location monitoring program component
20                   and abide by all the requirements of the program, which will include having a
                     location monitoring unit installed in your residence and a radio frequency
21                   transmitter device attached to your person. You must comply with all instructions
                     for the use and operation of said devices as given to you by the Pretrial Services
22                   Agency and employees of the monitoring company. You must pay all or part of
23                   the costs of the program based upon your ability to pay, as determined by the
                     pretrial services officer;
24
        13.          CURFEW: You must remain inside your residence every day from 5:00pm to
25                   8:00am, or as adjusted by the pretrial services officer for medical, religious
                     services, employment or court-ordered obligations;
26
27
28
      Stipulation to Modify Special Condition of       -1-
      Release
1       Ms. Simonsen is scheduled to waive indictment on March 11, 2020 and proceed on an
2    Information charging her with 18 U.S.C. §1519, which is not an Adam Walsh offense. The
3    proposed modification is supported by her Pretrial Services Officer and the government.
4            All other conditions shall remain in force.
5    DATED: March 6, 2020                          HEATHER E. WILLIAMS
6                                                  Federal Defender

7                                                  /s/ Noa E. Oren
                                                   NOA E. OREN
8                                                  Assistant Federal Defender
                                                   Attorney for SYLVIA SIMONSEN
9
10   DATED: March 6, 2020                          McGREGOR SCOTT
                                                   United States Attorney
11
                                                   /s/ James Conolly
12                                                 JAMES CONOLLY
                                                   Assistant U.S. Attorney
13
                                                   Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation to Modify Special Condition of     -2-
      Release
                                                   ORDER
1
              The following release conditions imposed on Ms. Simonsen on December 9, 2019
2
     (Docket 25), will be modified to remove Condition 12 and Condition 13 on March 11, 2020.
3
4
        12.          You must participate in the following location monitoring program component
5                    and abide by all the requirements of the program, which will include having a
                     location monitoring unit installed in your residence and a radio frequency
6                    transmitter device attached to your person. You must comply with all instructions
7                    for the use and operation of said devices as given to you by the Pretrial Services
                     Agency and employees of the monitoring company. You must pay all or part of
8                    the costs of the program based upon your ability to pay, as determined by the
                     pretrial services officer;
9
        14.          CURFEW: You must remain inside your residence every day from 5:00pm to
10
                     8:00am, or as adjusted by the pretrial services officer for medical, religious
11                   services, employment or court-ordered obligations;

12
     All other conditions shall remain in force.
13
14
     DATED: March 6, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation to Modify Special Condition of     -3-
      Release
